Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed September 1, 2020, with respect to claim 1 have been fully considered and are persuasive.  The previous rejections of claims 1-13 under 35 U.S.C. 103 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2016/0231527, 2015/0160536, and 2013/0070102), each teach a lens unit including a lens that focuses infrared light and a lens barrel holding the lens, a heater that heats the lens, and an infrared image sensor that captures an image using infrared light focused by the lens. U.S. Patent Publication No. 2018/0176431 and C.N. Patent Publication No. CN108700795A teach similar systems that are not specified to be infrared. 
However, such prior art does not disclose a chassis fixed to the external surface side of the lens barrel while being thermally insulated from the lens unit and containing the infrared sensor; and a light blocking member that is located between the lens barrel and the infrared image sensor inside the chassis as viewed in a direction of an optical axis of the lens and blocks infrared light radiated toward the infrared image sensor and coming without passing through the lens, wherein the light blocking member, which is fixed to an internal surface side of the chassis is in a state of being thermally insulated from the heater. 
U.S. Patent Publication Nos. 2016/0231527’s Fig. 8 shows some structure that could be considered a chassis in item 140, and although Examiner considers that some amount of thermal 
U.S. Patent Publication No. 2015/0160536 and C.N. Patent Publication No. CN108700795A teach image sensors attached to a circuit board, and although such a circuit board may in broadest reasonable terms be a chassis, such references fail to teach a light blocking member affixed to an internal surface side of such a chassis. Examiner did not find art in searching that would render it obvious to do so. Similarly, U.S. Patent Publication No. 2018/0176431 also has a structure that includes the image sensor, but such structure does not include any light blocking member apart from the lens barrel and/or chassis itself affixed to an internal surface side of the chassis to block IR light.

Accordingly, the prior art does not disclose:
…
a chassis that is fixed to an external surface side of the lens barrel while being thermally insulated from the lens unit and contains the infrared image sensor; and
a light-blocking member that is located between the lens barrel and the infrared image sensor inside the chassis as viewed in a direction of an optical axis of the lens and blocks infrared light radiated toward the infrared image sensor and coming without passing through the lens, 
wherein the light-blocking member, which is fixed to an internal surface side of the chassis, is in a state of being thermally insulted from the heater.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481                                                                                                                                                                                         /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481